DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-40 are objected to because of the following informalities:  
As to claim 1, line 1, “the concentration” lacks antecedent basis.
As to claim 1, line 6, “the NMR FID signal” lacks antecedent basis.  
As to claim 1, line10, “the measured data” lacks antecedent basis.
As to claim 6, line 4, “the group level” lacks antecedent basis.
As to claim 6, line 5, “the overall number of parameters”’ lacks antecedent basis.
As to claim 7, lines 2-3, “the transition peaks” lacks antecedent basis.
As to claim 7, line 3, “the spin Hamiltonian” lacks antecedent basis.
As to claim 9, line 2, “the reference signals” lacks antecedent basis.
As to claim 10, lines 1-2, “the reference signal” lacks antecedent basis.
As to claim 11, line 2, “the NMR signal (x)” lacks antecedent basis.
As to claim 11, line 3, “the reference signals uk” lack antecedent basis.
As to claim 11, line 5, “the global phase shift” lacks antecedent basis.
As to claim 11, line 6, “the concentration” lacks antecedent basis.
As to claim 12, line 2, “the peaks” lacks antecedent basis.
As to claim 14, line 2, “the intensity estimators” lacks antecedent basis.
As to claim 14, line 3, “the uncertainties” lacks antecedent basis.
As to claim 16, line 2, “the concentrations” lacks antecedent basis.
As to claim 16, line 2, “the confidence” lacks antecedent basis.
As to claim 17, line 2, “the residual signal” lacks antecedent basis.
As to claim 18, line 2, “the concentrations” lacks antecedent basis.
As to claim 20, lines 1-2, “the generalized least squares (GLS) estimator” lacks antecedent basis.
As to claim 21, line 2, “the absolute value” lacks antecedent basis.
As to claim 21, line 2, “the derivative” lacks antecedent basis.
As to claim 21, line 3, “the modelled NMR spectra” lacks antecedent basis.
As to claim 26, line 1, “the concentrations” lacks antecedent basis.
As to claim 26, line 10, “the measured data” lacks antecedent basis.
As to claim 32, line 3, “the transition peaks” lacks antecedent basis.
As to claim 32, line 3, “the spin Hamiltonian” lacks antecedent basis.
As to claim 35, line 2, “the field strength” lacks antecedent basis.
As to claim 36, line 2, “the model signal generator” lacks antecedent basis.
As to claim 36, line 2, “the reference signals” lack antecedent basis.
As to claim 36, line 3, “the NMR signal (x)” lacks antecedent basis.
As to claim 36, line 5, “the model parameters” lacks antecedent basis.
As to claim 36, line 5, “the ringdown delay” lacks antecedent basis.
As to claim 36, line 5, “the global phase shift” lacks antecedent basis.
As to claim 38, line 3, “the uncertainty” lacks antecedent basis.
As to claim 38, line 3, “the model parameters” lack antecedent basis.
As to claim 39, lines 3-4, “the confidence intervals” lack antecedent basis.
As to claim 40, line 4, “the NMR FID signal” lacks antecedent basis.
As to claim 40, line 8, “the measured data” lacks antecedent basis.
As to claim 40, line 9, “the concentrations” lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-40 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A method of determining the concentrations of constituent chemical species in a mixture, comprising: 
using nuclear magnetic resonance spectroscopy, acquiring an NMR measurement for a sample of the mixture; 
for each of the constituent chemical species, retrieving a reference model representative of the NMR FID signal or frequency domain spectra from a database, each model having a number of parameters; wherein for at least one of the constituent chemical species, the model is a quantum mechanical model; 
using a computer, generating a model signal for the mixture and adjusting some or all of the model parameters to fit the model signal to the measured data; and 
based on the fitted model signal, calculating and displaying the concentrations of the constituent species in the sample.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.

26. 	A system for determining the concentrations of constituent chemical species in a mixture, comprising: 
a nuclear magnetic resonance (NMR) spectrometer, for acquiring an NMR measurement of a sample of the mixture; 
a computer storage media comprising a database of NMR FID signal or frequency domain spectra reference models for each constituent species, each model having a number of parameters; wherein for at least one of the constituent chemical species, the model is a quantum mechanical model; 
a model signal generator configured to generate a model signal for the mixture and adjust some or all of the model parameters to fit the model signal to the measured data, and thereby calculate the concentrations of each of the constituent species in the sample; and 
a user interface for receiving input commands from a user and for displaying the calculated concentrations of each of the constituent species.
As to claim 26 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.

40. 	A non-transient computer readable medium containing program instructions for causing a computer to: 
upon receiving an NMR measurement for a sample of a mixture of a number of known constituent chemical species, retrieve a reference model representative of the NMR FID signal or frequency domain spectra for each specie from a database, each model having a number of parameters; at least one of the retrieved reference models being a quantum mechanical model; 
generate a computer readable model signal for the mixture and adjust some or all of the model parameters to fit the model signal to the measured data; and 
based on the fitted model signal, calculate and display the concentrations of the constituent species in the sample.

As to claim 40 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical
The non-abstract limitations are “nuclear magnetic resonance spectroscopy”; “using nuclear magnetic resonance spectroscopy, acquiring an NMR measurement for a sample of the mixture”; “for each of the constituent chemical species, retrieving a reference model representative of the NMR FID signal or frequency domain spectra from a database, each model having a number of parameters; wherein for at least one of the constituent chemical species, the model is a quantum mechanical model”; “a nuclear magnetic resonance (NMR) spectrometer”, “NMR spectrometer”; “for acquiring an NMR measurement of a sample of the mixture”; “a computer storage media comprising a database of NMR FID signal or frequency domain spectra reference models for each constituent species, each model having a number of parameters; wherein for at least one of the constituent chemical species, the model is a quantum mechanical model”; “a computer storage media”; “a model signal generator”; “a user interface for receiving input commands from a user and for displaying the calculated concentrations of each of the constituent species”; “user interface”; and “upon receiving an NMR measurement for a sample of a mixture of a number of known constituent chemical species, retrieve a reference model representative of the NMR FID signal or frequency domain spectra for each specie from a database, each model having a number of parameters; at least one of the retrieved reference models being a quantum mechanical model”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because  “upon receiving an NMR measurement for a sample of a mixture of a number of known constituent chemical species”; “using nuclear magnetic resonance spectroscopy, acquiring an NMR measurement for a sample of the mixture”;  and “a nuclear magnetic resonance (NMR) spectrometer, for acquiring an NMR measurement of a sample of the mixture” are considered generic data gathering.  In addition, “for each of the constituent chemical species, retrieving a reference model representative of the NMR FID signal or frequency domain spectra from a database, each model having a number of parameters; wherein for at least one of the constituent chemical species, the model is a quantum mechanical model”; “a computer storage media comprising a database of NMR FID signal or frequency domain spectra reference models for each constituent species, each model having a number of parameters; wherein for at least one of the constituent chemical species, the model is a quantum mechanical model”; “retrieve a reference model representative of the NMR FID signal or frequency domain spectra for each specie from a database, each model having a number of parameters; at least one of the retrieved reference models being a quantum mechanical model” are considered steps of loading data.  “Nuclear magnetic resonance spectroscopy” and “an NMR spectrometer” are generic components of an NMR system and do not make the NMR less generic.  “Computer”; “computer storage media”; “a user interface”; ‘based on the fitted model signal … displaying the concentrations of the constituent species in the sample”; and “based on the fitted model signal … display the concentrations of the constituent species in the sample” are generic basic components/functions of every computer system and do not make the computer system less generic. 
A search has been performed, but no art has been found for prior art rejection at this time. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Colson et al. disclose method and apparatus for automated raw material screening.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852